DETAILED ACTION
This detailed action is in response to the application filed on March 19, 2020, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structure necessary for the gear increaser "to increase by least five times the rotational speed of the input shaft" that enables water pressure to increase to 6 atmospheres as described in the specification (Page 2/Paragraph 3 (hereinafter "Pg/Pr")).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "320" and "321" have both been used to designate catalytic reactor and pipe as recited in the specification (Pg3/Pr3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure for receiving an iron salt solution and the water pump streaming both suspected water and the iron salt solution as recited in Claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim had not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites "water that is suspected of containing cyanide poison" yet the claim and specification do not define either suspected or poison rendering the claim indefinite.  Moreover, the common meaning of "suspected" is subjective based upon individual perception.  For purposes of examination, the limitation will be interpreted as water.
Claim 2 recites the limitation "magnetic phase" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "magnetic phase" yet the claim and specification do not define the limitation and the technology to which the claim relates does not use this terminology rendering the claim indefinite.
Claim 2 recites the limitation "fasting a creation of a compound" yet the claim and specification do not define the limitation and the technology to which the claim relates does not use this terminology rendering the claim indefinite.
Regarding Claim 2, the term "can" in line 9 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The breadth and scope of the indefiniteness of Claim 2 prevents a proper search of the prior art.  Accordingly, the claim had not been further treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, U.S. Patent No. 6,383,384 (hereinafter "Anderson").
Applicant's claim is directed towards a device.
Anderson discloses a manual water pump system that comprises a gear increaser (Fig. 1, item W, C2/L59-60) and a water pump (Fig. 1, item 100, C2/L43-45, C4/L3-7); wherein the gear increaser includes an input shaft (Fig. 1, item B, C2/L61) that is designed to be connected to a manual operating handle (Fig. 1, items 40, 45, C2/L61-63) and an output shaft (Fig. 1, item 30, C2/L63-64) that is designed to be connected to a rotor shaft of the water pump (Fig. 1, item 6, C5/L19-23); wherein said gear increaser is designed to increase the rotational speed of the input shaft and to enable the manual water pump system to create water pressures of six atmospheres (Fig. 1 (note this is an intended use and under the broadest reasonable interpretation of "gear increaser" any structure that has the recited structure such as that shown in Figure 1 will be able to perform this intended use)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779